DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is a CON of 15848662 PAT 10593051.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/05/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.

Terminal Disclaimer
The Terminal Disclaimer submitted on 02/17/2021 has been approved.

Examiner’s note
Independent claim 7 is drawn to a computer program product comprising a computer readable storage medium. In light of the specification, which makes a distinction between “computer readable storage medium” and a signal (pg. [0016], PGPub), and consistent with a conclusion reached by one of ordinary skill in the art, the claimed computer readable storage medium is construed by the examiner as covers only non-transitory media. Claim 7 and its dependents are therefore directed to statutory subject matter.  
REASONS FOR ALLOWANCE
The claimed invention is directed to medical image registration for images showing tumors and/or other types of lesions.
In the context of the claimed invention as a whole, prior art of record fails to teach or render obvious all the independent claims 1, 7, and 13 which specifically comprise the following features: based at least in part on the subject medical data set, applying a set of lesion-development-related machine logic based rules to determine a potentially compromised area (i.e., potentially affected by the lesion) in the second medical image; selecting a plurality of registration points from the plurality of candidate registration points such that the selected registration points are shown in the second medical image: (i) outside of the potentially compromised area, and (ii) relatively close to the potentially compromised area; and registering the first and second medical images with each other using the set of selected registration points.
Claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday 8am-5pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/LI LIU/Primary Examiner, Art Unit 2666